DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
 
Drawings
The drawings are objected to because of improper shading affecting the reproducibility of the figure; see also background coloring/shading; see 37 CFR 1.84(m) et al.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for “a solid core having no opening extending through the width of the core” (claim 1); “depressions do not extend to an opposite side of the tooth” (8:6-7; 9:6-7) in the originally filed papers.
Claims 12-14 each recite wavy edges however the Specification seems to provide that each tooth is wavy extending from a base, not each edge as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the applicant is attempting to exclude by the negative limitation “having no opening extending through the width of the core” as the disclosed invention does not discuss this configuration and/or core element.  Note that figure 1 comprises “saw-like” teeth defining edges as best understood as described in the Specification with openings between which are considered openings extending in a width direction.  Similarly see claims 8-9 discussing depressions which are formed by the edges and “do not extend to an opposite side of the tooth”.  It is recommended to identify features of the apparatus as originally discussed for clarity.  Establishing relative length and width directions with regard to the comb body or the location at which the plurality of teeth are joined might improve the clarity and understanding of the claimed scope.  Note that the plurality of edges (claim 3) the claimed channels (4-5), and the depressions (8-9) are all recited as extending along a length of the tooth however seem to be in different directions ie. parallel directions along the tooth tip and from a joined body portion.  Each tooth is understood to be elongated in both length and depth directions.
Regarding claims 12-14, the recited description of the plurality of edges is not understood as wavy.  Note “is” should be changed to “are” if each edge is intended to be claimed as wavy.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102a(1) as best understood, as being anticipated by Thompson (US 1,209,516).
Thompson discloses a comb comprising a plurality of elongated teeth E extending generally in parallel to each other (across its width), the plurality of elongated teeth E being separated from each other (along its length), wherein each of the plurality of elongated teeth comprises on at least one side of the tooth outermost edges (on opposing sides across the width) and a plurality of edges in between the outermost edges; see figures 1-3.
Regarding the preamble “A comb”, does not necessarily define the structure configured for specific use as disclosed in the Specification.  Similar to applicant’s disclosed invention the teeth of Thompson are considered a singular structure comprising teeth each formed as an elongated row of points/prongs E each extending across the width of the implement head with a cross sectional geometry defined by a plurality of edges (see fig. 3; pg. 1, lines 42+).  While Thompson discusses use as a toothbrush, note that a “brush” typically comprises bristle or similar type elements differing from a “comb” also in dimension.  The construction of Thompson ie. cut from rubber, is not considered a typical brush with bristles but rather solid elements configured as claimed therefore considered a “comb” and/or capable of use as a comb.
Regarding claims 7-10, each tooth is considered to comprise at least 3 edges due to each prong E having edges on the same side of the tooth formed by cross cutting and forming depressions as claimed along its length; see fig. 3.  A vertical cross section of the tooth is considered to define a saw-like profile.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 1,209,516).
Thompson does not directly describe the edges as rough edges however note this is considered  an obvious design choice to provide rough edges for creation of friction noting that this is also a relative term.  It would have been obvious to one of ordinary skill in the art to provide rough edges as claimed in the invention to Thompson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 1,209,516) in view of Gavney, Jr. (US 2005/0015901).
Thompson does not disclose a cross sectional star shape defined by the plurality of edges however Gavney, Jr. provides variations of shapes of brush nodules including a star cross sectional geometry; see figure 6g.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 1,209,516) in view of Servilla (US 2,633,591).
Thompson does not provide edges as wavy as claimed, however Servilla teaches presenting brush components 36, 37 arranged as wavy, both from a base 12 direction (fig. 2) and provided along a length (fig. 3).  It would have been obvious to one of ordinary skill in the art to provide a wavy plurality of edges as taught by Servilla in the invention to Thompson as an ordinary design choice.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. Drawing objections are maintained.  See 37 CFR 1.84.
Regarding the newly provided limitations see above.  Negative limitations must be clearly supported in order for one of ordinary skill in the art to understand what is being excluded from the covered subject matter.  It is not clear which elements applicant is considering the core, tooth, edges, channels, or depressions. The claimed relative directions are also unclear. Note that Thompson is considered to provide a body and tooth elements comprising a core and ends extending therefrom.  An interview will be granted to discuss the above issues; see below for contact information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar comb devices presenting edges include Newnham, Boyd, Eannarino, Yun. 

                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1796